              Case 2:19-cv-00290-RSL Document 523 Filed 08/31/21 Page 1 of 2



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7   BRUCE CORKER d/b/a RANCHO ALOHA, et al.
                                                             CASE NO. 2:19-cv-0290-RSL
 8                   Plaintiffs,
 9          v.                                               ORDER
10   COSTCO WHOLESALE CORPORATION, et al.
11                   Defendants.
12

13
            This matter comes before the Court on “Defendant Mulvadi Corporation’s Motion for
14
     Clarification.” Dkt. # 503. Having reviewed the memoranda, declarations, and exhibits submitted
15
     by the parties, the Court finds that Mulvadi’s motion for clarification is an untimely motion for
16
     reconsideration. Mulvadi has not identified any ambiguity in the Court’s order. Rather, it argues
17
     that the Court could not have meant what it said. The language to which Mulvadi objects was
18
     proposed by plaintiffs when they moved to compel. Dkt. # 433-1 at 2. Mulvadi did not respond
19
     or otherwise object to plaintiffs’ request that their experts be given “access to [Mulvadi’s]
20
     complete QuickBooks data.” When the Court adopted plaintiffs’ language, Mulvadi failed to
21
     seek reconsideration, waiting until the day production was due to seek clarification. Mulvadi has
22
     waived its opportunity to oppose the relief that was specifically requested and ultimately granted.
23
            The Court acknowledges that the information regarding non-Kona coffee products is not
24
     relevant to the claims and defenses at issue in this litigation. It appears, however, that Mulvadi
25
     included such information in its earlier document productions, turning over invoices, purchase
26
     orders, receipts, etc. related to pancake mix, shrimp chips, and other non-coffee items. Its vague
27
     assertion of harm or competitive disadvantage arising from such disclosures is unsupported. Nor



     ORDER - 1
                  Case 2:19-cv-00290-RSL Document 523 Filed 08/31/21 Page 2 of 2



 1   has Mulvadi shown (a) that the non-Kona coffee data in its QuickBooks is internally separable
 2   from the relevant data1 or (b) that irreparable harm will arise if plaintiffs’ experts are given
 3   access to its complete QuickBooks data. The motion for clarification is both procedurally and
 4   substantively flawed.
 5

 6            Mulvadi’s request for clarification is DENIED. It shall, within seven days of the date of
 7   this Order, allow plaintiffs’ experts access to its complete QuickBooks data. Plaintiffs’ request
 8   for sanctions is GRANTED. Plaintiffs may, within fourteen days of the date of this Order, file a
 9   declaration and supporting documentation to establish the reasonable fees and costs incurred in
10   opposing Mulvadi’s motion for clarification.
11
              Dated this 31st day of August, 2021.
12

13

14                                                            ROBERT S. LASNIK
                                                              UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25            1
                 See Toyo Tire & Rubber Co. v. CIA Wheel Grp., 2016 WL 6246384, at *2 (C.D. Cal. Feb. 23, 2016)
     (producing party “may not redact otherwise responsive documents because those documents contain irrelevant
26   material”); Bonnell v. Carnival Corp., 2014 WL 10979823, at *4 (S.D. Fla. Jan. 31, 2014) (the “better, less-risky
     approach” is not to allow parties “the carte blanche right to willy-nilly redact information from otherwise responsive
27   documents in the absence of privilege, merely because the producing party concludes on its own that some words,
     phrases, or paragraphs are somehow not relevant”).




     ORDER - 2
